DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/29/2021 has been entered. Claims 1, 3-10, and 12-16 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection of claims 1-16 previously set forth in the Non-Final Office Action mailed 05/28/2021. 

Claim Objections
Claims 3, 4, 6, 12 and 13 are objected to because of the following informalities:  
Claim 3 in line 4, claim 4 in line 2, claim 6 in line 3, claim 12 in line 4 and claim 13 in line 3 recite “focused ultrasound” that should be corrected to –the focused ultrasound--. 
Claims 3 and 12 in lines 13 and 15 recite “a plurality of locations" that should be corrected to --a first plurality of locations-- and --a second plurality of locations--, respectively. Alternatively, the recitation in line 15 should read --the plurality of locations-- if that is the intended meaning.
Claim 4 recites “the intensity of the focused ultrasound” in line 3, “the spatial distribution of the concentration” in line 4, and “the spatial variation” in line 5 that should be corrected to –an intensity of the focused ultrasound--, –a spatial distribution of the concentration--, and --a spatial variation--  since these terms are recited in the claim for the first time.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-10, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 recite the “the map of the concentration” in line 8-9 and 11-12, respectively. There is insufficient antecedent basis for this limitation.

Claims 3 and 12 recite “a stable cavitation dose (SCD)” in line 8. It is not clear whether it refers to the same as the identical term “a stable cavitation dose (SCD)” recited in line 6 of claim 1.
Claims 3 and 12 recite “passive cavitation imaging (PCI)” in line 9. It is not clear whether it refers to the same as the identical term “passive cavitation imaging (PCI)” in lines 6-7 of claims 1.
Claims 3 and 12 recite “using passive cavitation imaging (PCI) of the at least one calibration subject” in lines 8-9 that renders the scope of the claim indefinite. The “passive 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20170043149), hereinafter Liu, in view of Shi et al (US 20110125080), hereinafter, Shi.

Regarding claim 1, Liu teaches a method of monitoring (“monitoring and evaluation method” [0087]) delivery of a therapeutic agent (Bevacizumab [0078]) to a brain of a subject (“a method for monitoring molecular penetration by an ultrasound-mediated brain drug delivery system" [0009]; “molecular delivery into CNS” [0098]; Claim 1), the method comprising: 
treating the brain of the subject with focused ultrasound (“perform focused ultrasound exposure to the brain with the imaging contrast agent is administered" [0098]) in combination with microbubbles for blood-brain barrier disruption (FUS-BBBD) (“administering a microbubble agent to the capillary in a brain and concurrently applying the ultrasonic wave to transiently permeate a blood-brain barrier (BBB)” Claim 1); 
administering the therapeutic agent to the subject ("Bevacizumab denote as molecule 3 (Its trade name Avastin, Genentech In., Roche) is an angiogenesis inhibitor, …and it used to slow the growth of new blood vessels." [0081]. “FIG. 11 shows the measured concentrations of molecules 1-3 using the III under the given range of UEI...The molecule 3 is observed to have the least molecular penetration" [0083]).
Liu does not teach obtaining a spatial map of stable cavitation dose (SCD) using passive cavitation imaging (PCI) and transforming the spatial map of stable cavitation dose (SCD) to the map of the concentration of the therapeutic agent delivered to the brain of the subject using a pre-determined correlation of SCD and the concentration of the therapeutic agent delivered to the brain of the subject.
However, in the medical ultrasound field of endeavor, Shi discloses ultrasound mediated drug delivery, which is analogous art. Shi teaches obtaining a spatial map (“for multiple spatial locations…within each small detection volume” [0077]) of stable cavitation dose (“a given number of stable, flexible microbubbles" [0086]; “low amplitude (i.e., low-MI) diagnostic 
Therefore, based on Shi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Liu to have the step of obtaining a spatial map of stable cavitation dose (SCD) using passive cavitation imaging (PCI) and transforming the spatial map of stable cavitation dose (SCD) to the map of the concentration of the therapeutic agent delivered to the brain of the subject using a pre- determined correlation of SCD and the concentration of the therapeutic 

Regarding claim 8, Liu modified by Shi teaches the method of claim 1.
Liu teaches that the therapeutic agent is selected from the group consisting of a nanostructure, a chemotherapy drug (Bevacizumab [0078]), a peptide, a protein, and any combination thereof ("Bevacizumab denote as molecule 3 (Its trade name Avastin, Genentech In., Roche) is an angiogenesis inhibitor, …and it used to slow the growth of new blood vessels." [0081]. “FIG. 11 shows the measured concentrations of molecules 1-3 using the III under the given range of UEI...The molecule 3 is observed to have the least molecular penetration" [0083]).

Claims 3-6, 9-10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20170043149), hereinafter Liu, and Shi et al (US 20110125080), hereinafter, Shi, and further in view of Kim, et al. (“PET/CT imaging evidence of FUS-mediated (18) F-FDG uptake changes in rat brain.” Med. Phys. 40, 33501 (2013)), hereinafter, Kim.

Regarding claim 3, Liu modified by Shi teaches the method of claim 1.
Liu teaches obtaining the pre-determined correlation of ultrasound exposure and the concentration of the therapeutic agent delivered to the brain of the subject (“the result shows the induced brain permeability change of Ill under defined UEIs is approximately identical (The correlation coefficient r.sup.2 is 0.9418).  These both confirm the usefulness of using II1 as an 
treating at least one calibration subject (“brain tissue” [0002]) with focused ultrasound in combination with microbubbles for blood-brain barrier disruption (“perform focused ultrasound exposure to the brain with the imaging contrast agent is administered" [0098]; “administering a microbubble agent to the capillary in a brain and concurrently applying the ultrasonic wave to transiently permeate a blood-brain barrier” Claim 1).
Liu does not teach obtaining an SCD calibration map of a stable cavitation dose (SCD) using passive cavitation imaging of the at least one calibration subject.
However, in the medical ultrasound field of endeavor, Shi discloses ultrasound mediated drug delivery, which is analogous art. 
Shi teaches: 
obtaining an SCD calibration map (“the estimated local concentration” [0088]) of a stable cavitation dose (“a given number of stable, flexible microbubbles" [0086]; “low amplitude (i.e., low-MI) diagnostic ultrasound field" [0087]; "low MI," Fig. 1) using passive cavitation imaging of the at least one calibration subject (“an ultrasound scanner, to detect the acoustic properties of the administered particles during ultrasound-mediated drug release. This can be in the form of …the acoustic emission (if the scanner is set in a passive receive-only mode) from the particles.” [0076]; “a control unit analyses the acoustic signal change or characteristic emission associated with the release process, and produces an estimate of the dose of the agents released. An estimate can be made for multiple spatial locations…the intensity of 
Therefore, based on Shi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Liu to have the step of obtaining an SCD calibration map of a stable cavitation dose (SCD) using passive cavitation imaging of the at least one calibration subject, as taught by Shi, in order to facilitate therapy monitoring by estimating the dose of the agents delivered to different locations (Shi: [0077]). 
Liu modified by Shi further does not teach administering a radiolabeled therapeutic agent to the at least one calibration subject; obtaining a delivered agent calibration map of a 
However, Kim discloses a PET/CT imaging evidence of FUS-mediated (18) F-FDG uptake changes in rat brain, which is analogous art. 
Kim teaches: 
administering a radiolabeled therapeutic agent (“18-fludeoxyglucose” Abstract, “PET radiotracers” 1st complete para., p. 9) to the at least one calibration subject (“FDG (18-fludeoxyglucose) positron emission tomography” Abstract. “PET radiotracers labeled to have affinity to a specific neurotransmission pathway, e.g., dopamine (DA), serotonin (5-HT), and gammaaminobutyric acid (GABA)… can be adopted.”, 1st complete para., p. 9);  
obtaining a delivered agent calibration map (“specific volumes-of interest” II.H., p. 5; Figs. 4-6) of a concentration (“standardized uptake value” II.F., p. 4) of the therapeutic agent delivered to the brain of the at least one calibration subject using PET imaging (“A statistically significant elevation in AI (t-test; t(7) = 3.40, p < 0.05) was observed at the center of sonication focus. Conclusions: Spatially distinct increases in the glucose metabolic activity in the rat brain is present only at the center of sonication focus, suggesting localized functional neuromodulation mediated by the sonication.” Abstract. “The 2-h list-mode data was reconstructed into 12 volumes with standardized uptake value (SUV) in 10 min intervals." II.F. Determining timing windows for sonication and FDG-PET scanning, p. 4. “The localized changes in glucose metabolism, as induced by the application of the FUS, were evaluated. To assess for the group-level metabolic activity across the animal, we analyzed the SUV value from the specific volumes-of interest in the brain… Ten spherical VOIs (diameter 2 mm) were defined to measure the SUV signals from the different regions of the brain, i.e., frontal lobe, 
correlating a plurality of ultrasound doses (“the FUS group”, III.B., p. 6; Figs. 5 a) at a plurality of locations (“The crosshairs in (a) and (b) indicate the location of the center of the acoustic focus." Fig. 4, p. 5. The locations in the crosshairs in (a) and (b), seen in Fig. 4. “Multiple VOIs were drawn in multiple anatomical regions: frontal lobe, center of acoustic focus (cen.focus), cerebellum, superior to the center of acoustic focus (sup.focus), and inferior to the center of acoustic focus (inf.focus)” Fig. 5, p. 6; “groups”, Fig. 6, p. 7) with a corresponding plurality of delivered agent concentrations (“The raw SUV as well as its asymmetry index (AI) were measured from five different volume-of-interests (VOIs) of the brain for both hemispheres, and compared between sonicated and unsonicated groups.” Abstract) at a plurality of locations within the delivered agent calibration map (“Multiple VOIs were drawn in multiple anatomical regions: frontal lobe, center of acoustic focus (cen.focus), cerebellum, superior to the center of acoustic focus (sup.focus), and inferior to the center of acoustic focus (inf.focus)” Fig. 5, p. 6) to obtain the pre-determined correlation (“The localized changes in glucose metabolism, as induced by the application of the FUS, were evaluated. To assess for the group-level metabolic activity across the animal, we analyzed the SUV value from the specific volumes-of interest in the brain… Ten spherical VOIs (diameter 2 mm) were defined to measure the SUV signals from the different regions of the brain, i.e., frontal lobe, center of acoustic focus, cerebellum, and superior and inferior to the center of acoustic focus from both hemispheres.”, II.H. Data analysis, p. 5; Figs. 4-6).  
Therefore, based on Kim’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further 

Regarding claim 4, Liu modified by Shi and Kim teaches the method of claim 3.
Liu modified by Shi does not teach spatially modulating the intensity of the focused ultrasound over the brain of the subject, wherein the spatial distribution of the concentration of therapeutic agent intensity varies in proportion to the spatial variation of the intensity of the focused ultrasound over the brain of the subject.
However, Kim discloses a PET/CT imaging evidence of FUS-mediated (18) F-FDG uptake changes in rat brain, which is analogous art. Kim teaches spatially modulating the intensity of the focused ultrasound over the brain of the subject (“FIG. 2. Acoustic intensity profile of 350 kHz FUS transducer in (a) longitudinal and (b) transversal plane of sonication...The circles along the dashed-dotted line in (d) depict the VOIs defined inside the acoustic focus (cen.focus: top, sup.focus: middle, inf.focus: bottom, 2 mm in diameter).” II.D.; “the FUS…across the animal” II.H., p. 5; Figs. 4-6), wherein the spatial distribution of the 
Therefore, based on Kim’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Liu, Shi, and Kim to have the step of spatially modulating the intensity of the focused ultrasound over the brain of the subject, wherein the spatial distribution of the concentration of therapeutic agent intensity varies in proportion to the spatial variation of the intensity of the focused ultrasound over the brain of the subject, as taught by Kim, in order to facilitate providing spatially distinct therapeutic effects in the brain (Kim: Abstract). 

Regarding claim 5, Liu modified by Shi and Kim teaches the method of claim 4.

However, Kim discloses a PET/CT imaging evidence of FUS-mediated (18) F-FDG uptake changes in rat brain, which is analogous art. Kim teaches spatially modulating (“spatially distinct changes… spatially selective nature of the FUS-mediated neural activation” IV, p. 7, 2nd para.) the intensity of the focused ultrasound over the brain of the subject (“FIG. 2. Acoustic intensity profile of 350 kHz FUS transducer in (a) longitudinal and (b) transversal plane of sonication...The circles along the dashed-dotted line in (d) depict the VOIs defined inside the acoustic focus (cen.focus: top, sup.focus: middle, inf.focus: bottom, 2 mm in diameter).” II.D.; “the FUS…across the animal” II.H., p. 5; Figs. 4-6) to match the map of the concentration of the therapeutic agent delivered to the brain of the subject to a desired distribution of the therapeutic agent (Kim: “We hypothesized that FUS-mediated functional changes in neural activity alter the regional glucose metabolism of the brain,… in turn affecting FDG uptake which can be characterized by FDGPET imaging.” I., p. 2. “The location showing increased FDG uptake compared to the contralateral side was closely approximated to the center of sonication focus (<2 mm in diameter) in the sonicated rats, whereas, asymmetric FDG uptake pattern was not observed in the unsonicated rat." III.A., 2nd para. “The sonication was targeted near the thalamic area unilaterally using the optical laser guidance procedure described in our previous study.”, II.B., p. 2. “Our analysis suggests the confirmation of spatially distinct changes in metabolic activity in the rat brain that coincides with the sonication center. The transcranial sonication increased the glucose metabolic activity at the center of acoustic focus, and resulted in a positive AI value.” IV. DISCUSSION, p. 7. “Various neurological and psychiatric disorders (e.g.,
A desired distribution is a distribution that targets locations with the “aberrant local glucose metabolic activity in the brain”).  
Therefore, based on Kim’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Liu, Shi, and Kim to have the step of spatially modulating the intensity of the focused ultrasound over the brain of the subject to match the map of the concentration of the therapeutic agent delivered to the brain of the subject to a desired distribution of the therapeutic agent, as taught by Kim, in order to facilitate providing spatially distinct therapeutic effects in the brain with potential clinical applications (Kim: Abstract, p. 9). 

Regarding claim 6, Liu modified by Shi and Kim teaches the method of claim 5.
Liu does not teach that the map of the concentration of the therapeutic agent is obtained in real time while treating the brain of the subject with focused ultrasound. 
However, in the medical ultrasound field of endeavor, Shi discloses ultrasound mediated drug delivery, which is analogous art. Shi teaches that the map of the concentration of the therapeutic agent is obtained in real time (“The thus detected acoustic properties can then be processed. Suitably a control unit analyses the acoustic signal change or characteristic emission associated with the release process, and produces an estimate of the dose of the agents released. An estimate can be made for multiple spatial locations and updated over time...Thus the total Therapeutic Agent release (e.g., per cube millimeter) within both the tumor and the surrounding Note that the updating “over time during the ultrasound activation” is seen as being in real time)  while treating the brain of the subject with focused ultrasound (“allowing drugs to reach the target cells in the brain” [0006]; “the focus of each therapeutic ultrasound beam can be visualized with limited microbubble destruction or with acoustic radiation force induced contrast microbubble displacement.” [0087].
Therefore, based on Shi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Liu, Shi, and Kim to have the map of the concentration of the therapeutic agent that is obtained in real time while treating the brain of the subject with focused ultrasound, as taught by Shi, in order to facilitate therapy monitoring by estimating the dose of the agents delivered to different locations (Shi: [0077]).

Regarding claim 9, Liu modified by Shi teaches the method of claim 1.
Liu modified by Shi further does not teach administering the therapeutic agent by intravenous injection.
However, Kim discloses a PET/CT imaging evidence of FUS-mediated (18) F-FDG uptake changes in rat brain, which is analogous art. Kim teaches administering the therapeutic agent (“18-fludeoxyglucose” Abstract, “PET radiotracers” 1st complete para., p. 9) by intravenous injection (Methods: ...the FDG injection via tail vein. Abstract).
Therefore, based on Kim’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Liu and Shi to have the step of administering the 

Regarding claim 10, Liu teaches a method of delivering (“molecular delivery into CNS” [0098]; Claim 1) a desired spatial distribution (“the advantage of the focused ultrasound that … it can locally open the BBB and minimize the off-target effect." [0005]) of a therapeutic agent (Bevacizumab [0078]) to a brain of a subject (“monitoring molecular penetration by an ultrasound-mediated brain drug delivery system" [0009]; “monitoring and evaluation method” [0087]), the method comprising: 
treating the brain of the subject with focused ultrasound (“perform focused ultrasound exposure to the brain with the imaging contrast agent is administered" [0098]) in combination with microbubbles for blood-brain barrier disruption (FUS-BBBD) (“administering a microbubble agent to the capillary in a brain and concurrently applying the ultrasonic wave to transiently permeate a blood-brain barrier (BBB)” Claim 1); 
administering the therapeutic agent to the subject ("Bevacizumab denote as molecule 3 (Its trade name Avastin, Genentech In., Roche) is an angiogenesis inhibitor, …and it used to slow the growth of new blood vessels." [0081]. “FIG. 11 shows the measured concentrations of molecules 1-3 using the III under the given range of UEI...The molecule 3 is observed to have the least molecular penetration" [0083]); and 
Liu does not teach obtaining a spatial map of stable cavitation dose (SCD) using passive cavitation imaging (PCI); transforming the spatial map of stable cavitation dose (SCD) to the map of the concentration of the therapeutic agent delivered to the brain of the subject using a pre-determined correlation of SCD and the concentration of the therapeutic agent delivered to 
However, in the medical ultrasound field of endeavor, Shi discloses ultrasound mediated drug delivery, which is analogous art. Shi teaches obtaining a spatial map (“for multiple spatial locations…within each small detection volume” [0077]) of stable cavitation dose (“a given number of stable, flexible microbubbles" [0086]; “low amplitude (i.e., low-MI) diagnostic ultrasound field" [0087]; "low MI," Fig. 1) using passive cavitation imaging (PCI) (“an ultrasound scanner, to detect the acoustic properties of the administered particles during ultrasound-mediated drug release. This can be in the form of …the acoustic emission (if the scanner is set in a passive receive-only mode) from the particles.” [0076]; “a control unit analyses the acoustic signal change or characteristic emission associated with the release process, and produces an estimate of the dose of the agents released. An estimate can be made for multiple spatial locations…the intensity of the acoustic signals associated with the Ultrasound Particles delivered within each small detection volume (determined by the imaging spatial resolution)” [0077]) and transforming the spatial map of stable cavitation dose (SCD) to the map of the concentration of the therapeutic agent  (“In the present invention a step is included … the appropriate setting of the dosage level of the Therapeutic Agent and the site and characteristics of the ultrasound applied to release the Therapeutic Agent.” [0074]) delivered to the brain of the subject using a pre- determined correlation of SCD and the concentration of the therapeutic agent (“The estimate can be given in view of a priori knowledge of the quantity of the therapeutic agent per quantity unit of the carrier.” [0077]) delivered to the brain of the subject (“ultrasound in the presence of microbubbles can open the blood -brain barrier, allowing 
Therefore, based on Shi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Liu to have the step of obtaining a spatial map of stable cavitation dose (SCD) using passive cavitation imaging (PCI); transforming the spatial map of stable cavitation dose (SCD) to the map of the concentration of the therapeutic agent delivered to the brain of the subject using a pre- determined correlation of SCD and the concentration of the therapeutic agent delivered to the brain of the subject, as taught by Shi, in order to facilitate therapy monitoring by estimating the dose of the agents delivered to different locations (Shi: [0077]). 

Liu modified by Shi further does not teach controlling the treatment of the subject with the focused ultrasound to match the desired spatial distribution of the therapeutic agent to the map of the concentration of the therapeutic agent delivered to the brain of the subject. 
However, Kim discloses a PET/CT imaging evidence of FUS-mediated (18) F-FDG uptake changes in rat brain, which is analogous art. Kim teaches controlling the treatment of the subject with the focused ultrasound (FUS, p. 9) to match the desired spatial distribution (“Various neurological and psychiatric disorders (e.g., dementia,58 epilepsy,59 Parkinson’s disease,60 obsessive compulsory disorder,61 depression 62) are known to be related to aberrant local glucose metabolic activity in the brain. Thus, the modulatory effect of FUS in brain glucose metabolism may provide several potential clinical applications." p. 9. The desired spatial distribution is a distribution that targets locations with the “aberrant local glucose metabolic activity in the brain”) of a therapeutic agent (“18-fludeoxyglucose” Abstract, “PET radiotracers” 1st complete para., p. 9) to the map of the concentration of the therapeutic agent nd para..“FIG. 2. Acoustic intensity profile of 350 kHz FUS transducer in (a) longitudinal and (b) transversal plane of sonication...The circles along the dashed-dotted line in (d) depict the VOIs defined inside the acoustic focus (cen.focus: top, sup.focus: middle, inf.focus: bottom, 2 mm in diameter).” II.D.; “the FUS…across the animal” II.H., p. 5; Figs. 4-6. “We hypothesized that FUS-mediated functional changes in neural activity alter the regional glucose metabolism of the brain,… in turn affecting FDG uptake which can be characterized by FDGPET imaging.” I., p. 2. “The location showing increased FDG uptake compared to the contralateral side was closely approximated to the center of sonication focus (<2 mm in diameter) in the sonicated rats, whereas, asymmetric FDG uptake pattern was not observed in the unsonicated rat." III.A., 2nd para. “The sonication was targeted near the thalamic area unilaterally using the optical laser guidance procedure described in our previous study.”, II.B., p. 2. “Our analysis suggests the confirmation of spatially distinct changes in metabolic activity in the rat brain that coincides with the sonication center. The transcranial sonication increased the glucose metabolic activity at the center of acoustic focus, and resulted in a positive AI value.” IV. DISCUSSION, p. 7. “Various neurological and psychiatric disorders (e.g., dementia,58 epilepsy,59 Parkinson’s disease,60 obsessive compulsory disorder,61 depression62) are known to be related to aberrant local glucose metabolic activity in the brain. Thus, the modulatory effect of FUS in brain glucose metabolism may provide several potential clinical applications." p. 9).  
Therefore, based on Kim’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Liu and Shi to have the step of controlling the treatment of 

Regarding claim 12, Liu modified by Shi and Kim teaches the method of claim 10.
Liu teaches obtaining the pre-determined correlation of ultrasound exposure and the concentration of the therapeutic agent delivered to the brain of the subject (“the result shows the induced brain permeability change of Ill under defined UEIs is approximately identical (The correlation coefficient r.sup.2 is 0.9418).  These both confirm the usefulness of using II1 as an index to monitor the brain permeability change, and the validity of using UEI to unify different input exposure parameters to be one input." [0072]. Figs. 4A-C, 5A-C, 6A-C, 7A-C. "FIG. 11 is the correlation between the molecular penetration of molecule 1-3 (molecular weights are 1, 67, and 150 kDa) and the II1." [0047]. Figs. 11-15) by: 
treating at least one calibration subject (“brain tissue” [0002]) with focused ultrasound in combination with microbubbles for blood-brain barrier disruption (“perform focused ultrasound exposure to the brain with the imaging contrast agent is administered" [0098]; “administering a microbubble agent to the capillary in a brain and concurrently applying the ultrasonic wave to transiently permeate a blood-brain barrier” Claim 1).
Liu does not teach obtaining an SCD calibration map of a stable cavitation dose (SCD) using passive cavitation imaging of the at least one calibration subject.
However, in the medical ultrasound field of endeavor, Shi discloses ultrasound mediated drug delivery, which is analogous art. Shi teaches obtaining an SCD calibration map (“the 

Liu modified by Shi further does not teach administering a radiolabeled therapeutic agent to the at least one calibration subject; obtaining a delivered agent calibration map of a concentration of the therapeutic agent delivered to the brain of the subject using PET imaging, correlating a plurality of ultrasound doses at a plurality of locations within the SCD calibration map with a corresponding plurality of delivered agent concentrations at a plurality of locations within the delivered agent calibration map to obtain the pre-determined correlation.
However, Kim discloses a PET/CT imaging evidence of FUS-mediated (18) F-FDG uptake changes in rat brain, which is analogous art. Kim teaches administering a radiolabeled therapeutic agent (“18-fludeoxyglucose” Abstract, “PET radiotracers” 1st complete para., p. 9) to the at least one calibration subject (“FDG (18-fludeoxyglucose) positron emission tomography” Abstract. “PET radiotracers labeled to have affinity to a specific neurotransmission pathway, e.g., dopamine (DA), serotonin (5-HT), and gammaaminobutyric acid (GABA)… can be adopted.”, 1st complete para., p. 9);  
obtaining a delivered agent calibration map (“specific volumes-of interest” II.H., p. 5; Figs. 4-6) of a concentration (“standardized uptake value” II.F., p. 4) of the therapeutic agent delivered to the brain of the at least one calibration subject using PET imaging (“A statistically significant elevation in AI (t-test; t(7) = 3.40, p < 0.05) was observed at the center of sonication 
correlating a plurality of ultrasound doses (“the FUS group”, III.B., p. 6; Figs. 5 a) at a plurality of locations (“The crosshairs in (a) and (b) indicate the location of the center of the acoustic focus." Fig. 4, p. 5. The locations in the crosshairs in (a) and (b), seen in Fig. 4. “Multiple VOIs were drawn in multiple anatomical regions: frontal lobe, center of acoustic focus (cen.focus), cerebellum, superior to the center of acoustic focus (sup.focus), and inferior to the center of acoustic focus (inf.focus)” Fig. 5, p. 6; “groups”, Fig. 6, p. 7) with a corresponding plurality of delivered agent concentrations (“The raw SUV as well as its asymmetry index (AI) were measured from five different volume-of-interests (VOIs) of the brain for both hemispheres, and compared between sonicated and unsonicated groups.” Abstract) at a plurality of locations within the delivered agent calibration map (“Multiple VOIs were drawn in multiple anatomical regions: frontal lobe, center of acoustic focus (cen.focus), cerebellum, superior to the center of acoustic focus (sup.focus), and inferior to the center of 
Therefore, based on Kim’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Liu, Shi, and Kim to have the steps of administering a radiolabeled therapeutic agent to the at least one calibration subject; obtaining a delivered agent calibration map of a concentration of the therapeutic agent delivered to the brain of the subject using PET imaging, correlating a plurality of ultrasound doses at a plurality of locations within the SCD calibration map with a corresponding plurality of delivered agent concentrations at a plurality of locations within the delivered agent calibration map to obtain the pre-determined correlation, as taught by Kim, in order to facilitate providing spatially distinct therapeutic effects in the brain (Kim: Abstract). In the combined invention of Liu, Shi, and Kim, a plurality of ultrasound doses are a plurality of stable cavitation doses (SCD) at a plurality of locations within the SCD calibration map.

Regarding claim 13, Liu modified by Shi and Kim teaches the method of claim 12.
Liu does not teach that the map of the concentration of the therapeutic agent is obtained in real time while treating the brain of the subject with focused ultrasound. 
Note that the updating “over time during the ultrasound activation” is seen as being in real time)  while treating the brain of the subject with focused ultrasound (“allowing drugs to reach the target cells in the brain” [0006]; “the focus of each therapeutic ultrasound beam can be visualized with limited microbubble destruction or with acoustic radiation force induced contrast microbubble displacement.” [0087].
Therefore, based on Shi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Liu, Shi, and Kim to have the map of the concentration of the therapeutic agent that is obtained in real time while treating the brain of the subject with focused ultrasound, as taught by Shi, in order to facilitate therapy monitoring by estimating the dose of the agents delivered to different locations (Shi: [0077]).

Regarding claim 15, Liu modified by Shi and Kim teaches the method of claim 10.
Liu teaches that the therapeutic agent is selected from the group consisting of a nanostructure, a chemotherapy drug (Bevacizumab [0078]), a peptide, a protein, and any 

Regarding claim 16, Liu modified by Shi and Kim teaches the method of claim 10.
Liu modified by Shi does not teach administering the therapeutic agent by intravenous injection.
However, Kim discloses a PET/CT imaging evidence of FUS-mediated (18) F-FDG uptake changes in rat brain, which is analogous art. Kim teaches administering the therapeutic agent (“18-fludeoxyglucose” Abstract, “PET radiotracers” 1st complete para., p. 9) by intravenous injection (Methods: ...the FDG injection via tail vein. Abstract).
Therefore, based on Kim’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Liu, Shi, and Kim to have the step of administering the therapeutic agent by intravenous injection, as taught by Kim, in order to facilitate providing spatially distinct therapeutic effects in the brain (Kim: Abstract). 

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shi. 

Response to the 35 U.S.C. §103 rejection arguments on pages 9-13 of the REMARKS.
Claims 1, 3-10, and 12-16
The Applicant argues that “the combined teachings of Liu and Lee fail to describe each element of claim 1 as amended… As described above, the combination of Liu, Lee, and Kim fails to describe the method as set out in claims 1 and 10.” (Pages 9-12). These arguments are moot because the rejections of claims 1 and 10 are made in view of Shi. Shi teaches newly added features “obtaining a spatial map of stable cavitation dose (SCD) using passive cavitation imaging (PCI) and transforming the spatial map of stable cavitation dose (SCD) to the map of the concentration of the therapeutic agent delivered to the brain of the subject using a pre- determined correlation of SCD and the concentration of the therapeutic agent delivered to the brain of the subject” as recited in amended independent claims 1 and 10. The dependent claims are not allowable because the respective base claims are not allowable.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/AB/Examiner, Art Unit 3793              

/YI-SHAN YANG/Primary Examiner, Art Unit 3793